Citation Nr: 0027913	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  97-04 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of a left 
calf wound.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1964 to 
December 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from an April 1996 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the claims.

The veteran provided testimony at a personal hearing 
conducted before the RO in September 1997, a transcript of 
which is of record.


FINDINGS OF FACT

The veteran has submitted plausible claims of entitlement to 
service connection for PTSD and residuals of a wound to the 
left calf.


CONCLUSION OF LAW

The veteran's claims of entitlement to service connection for 
PTSD and residuals of a wound to the left calf are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

General Background.  The veteran's lower extremities and 
psychiatric condition were clinically evaluated as normal on 
an April 1965 service examination.  Further, the only 
identifying body mark, scar, or tattoo noted on examination 
was on the left side of his upper arm.  At the time of this 
examination, the veteran reported that he had never 
experienced frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, or nervous trouble 
of any sort.  The service medical records show no treatment 
for psychiatric problems or a wound to the left leg during 
the veteran's period of active duty.  On his December 1968 
release to inactive duty examination, the veteran's lower 
extremities and psychiatric condition were clinically 
evaluated as normal.  As with the previous examination, the 
only identifying body mark, scar, or tattoo noted on 
examination was on the left side of his upper arm. 

The veteran's service records, including his DD Form 214, 
show that his military specialty was that of an engineman, 
and that his related civilian occupation was that of a diesel 
mechanic.  These records also reflect that he served aboard 
the USS Iwo Jima from September 1965 to April 1967; in 
October 1967, he was assigned to the Mobile Support Team, 
"DANANG"; and was assigned to Boat Support Unit One from 
April 1968 until his discharge from active duty.  In February 
1965, he was authorized to wear the Vietnam Service Medal in 
lieu of the Armed Forces Expeditionary Medal for service 
onboard the USS Iwo Jima in Vietnam waters between April and 
October 1965.  In January 1967, he was authorized to wear the 
Republic of Vietnam Campaign Medal with Device for service 
aboard the USS Iwo Jima for various dates between the period 
from May 1965 to November 1966.  These records further 
reflect that Boat Support Unit One received a Meritorious 
Unit Citation for service from February 1964 to June 1967 in 
the conduct of operations in support of operational forces 
engaged in the Republic of Vietnam.  The Citation shows that 
the Unit was directly responsible for the establishment of an 
advanced base, capable of supporting highly sophisticated 
combatant craft, and the training of Vietnamese Naval 
personnel in the operation of these complicated craft, 
resulting in the successful inauguration of combat operations 
in April 1964.  Moreover, it was noted that the Unit 
subsequently maintained these craft in a constant state of 
operational readiness, as well as conducting continued 
training of Vietnamese personnel, resulting in professionally 
competent, highly motivated crews.  It was also noted that 
the Unit provided two operational detachments to perform an 
unprecedented task in four locations of the foreboding inner 
reaches of the South Vietnam Delta, supporting U.S. Navy SEAL 
team personnel in highly effective combat operations.

In June 1995, the RO received a VA Form 21-526, Application 
for Compensation or Pension, in which the veteran claimed 
service connection for PTSD, and that he was wounded on the 
left side.  

Various VA and private medical records show that the veteran 
has been treated on various occasions for psychiatric 
problems.

The evidence on file also includes a Notice of Award from the 
Social Security Administration (SSA) which stated that the 
veteran became disabled under SSA rules in July 1992, and 
that he was entitled to monthly disability benefits beginning 
November 1993.

In September 1995, the veteran underwent a VA psychological 
assessment, a VA psychiatric examination, and a VA scars 
examination.

On the VA psychological assessment, it was noted that the 
veteran was administered the Minnesota Multi-Phasic 
Personality Inventory (MMPI) to assess for PTSD.  The 
examiner stated that the veteran obtained a valid profile, 
and that the validity scales suggested a poor self-image, 
recognition and acceptance of need for psychological 
assistance, and poor ego strength.  Overall, the examiner 
concluded that the veteran's profile was somewhat similar to 
that of veterans suffering from PTSD.  However, the examiner 
stated that this information must be considered within the 
context of the veteran's current symptom picture, military, 
and psychosocial histories.

On the VA psychiatric examination in September 1995, the 
examiner noted that neither the veteran's claims file or 
clinical records were available for review.  It was also 
noted that the veteran reported that he had been receiving 
SSA benefits for the past year.  At this examination, the 
veteran reported that he served four tours in Vietnam between 
1965 and 1968.  He reported that the first two tours, both 
about nine months in length, were aboard a helicopter carrier 
in the South China Sea.  At times he worked in the engine 
room, and, at other times, he worked on small craft which 
left the helicopter carrier either inserting or extracting 
troops from land or patrolling the area, including small 
boats.  The veteran reported that after his second tour in 
1966, he obtained underwater demolition training, and 
returned to Vietnam in 1967 as a "civilian advisor."  This 
reportedly involved highly classified missions, some of which 
were in liaison with the CIA.  He reported that in 1968 he 
returned for his fourth tour of six months attached to a SEAL 
team.  This tour ended when he sustained a shrapnel fragment 
wound when his boat was hit by an artillery round.  
Approximately 12 of the 14 men on the boat were killed.  He 
maintained that throughout this tour, he had repeated combat 
exposure with repeated threat of injury and he had fired a 
weapon in combat situations.  Following examination of the 
veteran, the examiner's diagnostic assessments included PTSD, 
and stress related physiological response effecting 
gastrointestinal functioning.  

On the VA scars examination, it was indicated that the 
veteran reported a gunshot wound to the left calf in 1968 
while on active duty.  Objective findings show a well-healed 
scars of the left calf, with no deformities.  

An October 1996 statement from the U.S. Army and Joint 
Services Environmental Support Group (ESG) reported, among 
other things, that they were unable to verify that the 
veteran participated in combat operations as a Navy SEAL.

At his September 1997 personal hearing, the veteran testified 
that he served in combat in the Republic of Vietnam.  He 
maintained that he was a member of a SEAL team.  Further, he 
testified that he sustained a wound to the left calf while on 
active duty.  He denied any post-service injuries to the left 
calf.  Additionally, he testified that he had been receiving 
SSA disability benefits for the past four years because of 
his psychiatric problems.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim.  A 
well-grounded claim is a plausible claim, that is, a claim 
which is meritorious on its own or capable of substantiation.  
An allegation that a disorder is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App 91, 
92-93 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a PTSD claim is well grounded where the 
veteran has "submitted medical evidence of current PTSD; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability".  
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 137 ( 1997); see 
also Gaines v. West, 11 Vet. App. 353, 357 (1998), and Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
necessary to establish a well-grounded claim.  Lay assertions 
of medical causation or a medical diagnosis cannot constitute 
evidence to render a claim well grounded.  Grottveit, 5 Vet. 
App. at 93.

In addition to the general rules of service connection noted 
above, service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that diagnoses of mental disorders conform 
to the fourth edition of the Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held 
that the presence of a recognizable stressor is the essential 
prerequisite to support the diagnosis of PTSD.

The veteran has alleged that he served in combat during his 
period of active duty.  The provisions of 38 U.S.C.A. § 
1154(b) provides that in the case of any veteran who engaged 
in combat with the enemy in active military service during a 
period of war, the Secretary shall accept as sufficient proof 
of service connection of any disease or injury alleged to 
have been incurred or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or 
aggravation.  However, § 1154(b) only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for proving a claim well grounded via competent 
evidence demonstrating present disability or a nexus between 
present disability and some remote injury or disease of 
active service.  See Kessel v. West, 13 Vet. App. 9 (1999).  
That is, 38 U.S.C.A. § 1154(b) is not a substitute for an 
otherwise well-grounded claim.


Analysis.  In the instant case, the Board finds that the 
veteran's claims of service connection for PTSD, and 
residuals of a wound to the left calf, are well grounded.

As a general rule, a veteran's account of what occurred 
during service is presumed credible for the purpose of 
determining whether his claim is well-grounded.  Meyer v. 
Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  This includes his account of engaging in 
combat with the enemy in the Republic of Vietnam.  Further, 
the September 1995 VA psychiatric examination diagnosed PTSD, 
and indicated that it was due to his account of combat while 
on active duty.  Thus, the Board concludes that the veteran's 
PTSD claim is well grounded.  Caluza at 506.

With respect to his left calf claim, the Board finds that the 
veteran is competent to testify that he sustained a visible 
wound to his left calf while on active service.  Further, the 
September 1995 VA scars examination indicates he has scars on 
the left calf.  Accordingly, the Board finds that this claim 
is well grounded in that it is plausible and capable of 
substantiation.  38 U.S.C.A. § 5107(a); see also Savage, 
supra.

Adjudication of the veteran's claims of service connection 
for PTSD, and residuals of a wound to the left calf, does not 
end with the finding that these claims are well grounded.  In 
determining that these claims are well grounded, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once a 
claim is found to be well grounded, the presumption that it 
is credible and entitled to full weight no longer applies.  
In the adjudication that follows, the Board must determine, 
as a question of fact, both the weight and credibility of the 
evidence.  Equal weight is not accorded to each piece of 
material contained in a record; every item of evidence does 
not have the same probative value.

Because the claim is well grounded, VA has a duty to assist 
the veteran in developing facts pertinent to the claim.  
38 U.S.C.A. § 5107(a).  Here, the Board notes that the 
evidence on file reflects that the veteran has been in 
receipt of SSA benefits since November 1993.  Further, the 
veteran testified at his September 1997 hearing that he was 
receiving these benefits because of his psychiatric problems.  
However, it does not appear that records were ever requested 
from the SSA concerning the veteran.  The Court has 
interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996) (VA is required to obtain evidence from 
the Social Security Administration, including decisions by 
the administrative law judge, and give the evidence 
appropriate consideration and weight); see also Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  Accordingly, the Board 
concludes that a request should be made for these records.  

While not specifically alleged by the veteran, the Board 
notes that it is possible that the SSA records might also 
contain pertinent medical information concerning the 
veteran's left calf claim.  Thus, the Board will defer 
adjudication of this claim on the merits until after the RO 
has had the opportunity to request records from the SSA.

The Board also notes that the evidence on file does not 
appear to support the veteran's account of having served in 
combat while on active duty.  The ESG reported in October 
1996 that the veteran's claim to have participated in combat 
operations as a Navy SEAL could not be verified.  
Additionally, the record does not reflect that the veteran 
was awarded any medals or citations denoting combat 
experience, such as the Purple Heart.  The Board of the 
opinion that the veteran should be provided another 
opportunity to present evidence in support of his claim that 
he engaged in combat with the enemy while on active duty, to 
include his account of being a member of a SEAL team.


ORDER

The veteran's claims of entitlement to service connection for 
PTSD and for residuals of a wound to the left calf are well 
grounded.  To this extent only, the appeal is granted.

REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

For the reasons stated above, this claim is REMANDED for the 
following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his PTSD and 
his left calf wound.  After securing any 
necessary release, the RO should obtain 
those records not on file.

The RO should also request that the 
veteran submit any additional evidence in 
his possession which supports his claim 
that he engaged in combat with the enemy 
while on active duty, to include his 
account of being a member of a SEAL team.

2.  The RO should contact the SSA and 
request copies of any disability 
determination by that agency pertaining 
to the veteran, as well as any medical 
records used in determining the 
eligibility of the veteran for disability 
benefits by that agency.

3.  After undertaking any development 
deemed essential in addition to that 
requested above, the RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issues on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If the benefits requested on appeal is not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
an opportunity to respond.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Veterans Law Judge
	Board of Veterans' Appeals

 

